Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 9/9/21 has been entered. Claims 13 is canceled.  Claims 1-12, 14-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 14-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (2017/0345079 A1), in view of Winters et al. (US10997579), in further view of Reusche et al. (2006/0042376 A1)
Re-claims 1, 2, Rangan et al. teach a method for reordering a consumable product comprising the steps of:
-calculating, by a sensor device, a density measurement of the consumable product inside the container; -detecting, by the sensor device, a change in the density measurement, indicating depletion of the consumable product below the desired level; (see e.g. paragraphs 0017, 0038 -
0071-The refrigerator 1204 may have a level sensor or a weight sensor so that when the milk level or weight goes below a predetermined weight or level threshold programmed into the sensor, a notification is automatically pushed to the user device 102. Similarly, a weight sensor on the container 1202 may transmit a push notification when the bread therein goes below a predetermined weight threshold. The IOIT UI 150 being executed by the user device 102 may pop up an alert 1206 to the user if he/she would like to mark milk for replenishment.
0038- In an example, the user devices 102, 104 can also receive information regarding the user's intended purchases via the user manually scanning the product codes using, for example, the scanner app 152 included in an IOIT UI (UI) 150. Containers having bar codes, QR codes and the like for perishables such as food products or non-perishable consumer products such as toothpaste or detergents which need to be replenished can be scanned for input by the scanner app 152 or any other scanner app that may be installed on the user device 102. The scan data from the user device 102 is transmitted to the IOIT sever 110.)
-transmitting, by the sensor device, a signal to a user mobile device to perform the pre-set action,(see e.g. paragraphs 0029, 0041- Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list. - A push notification may be sent to the IOIT UI 150 by the user profiler 118 to remind the user to check for shampoo, for example, via automatically adding it to the user's shopping list in the IOIT UI 150)
-the pre-set action including: facilitating payment for the consumable product at the identified location, (see e.g. paragraphs 0029, 0031- Prior to the users purchasing specific products, the IOIT UI is configured to receive information regarding the user's intended purchases, transmits the information to the IOIT server and servers of the relevant businesses and provides users with discounts, coupons or loyalty points whose value is calculated in real-time. The discounts or coupons can be applied during transactions completing the intended purchases.
0031-The IOIT platform therefore enables brands and retailers to receive information regarding the user's intended purchases even prior to the user visiting a retailer's physical or online outlet. The users can therefore be uniquely identified and their brand and retail store loyalty may be rewarded with personalized discounts or coupons that can be targeted to the users' intended purchases. The coupons can appear in the IOIT UI displayed on a portable user device such as a smartphone or tablet so that the user may present the coupons at the checkout as the purchase transactions are conducted.)
Rangan et al., do not explicitly teach the following limitations as claimed.
However, Winters et al. teach --the pre-set action including: creating a geofence around an identified location that stocks the consumable product, such that upon the user mobile device crossing a boundary of the geofence, a signal is generated by the user mobile device to transmit a service request to a reorder management system to schedule a pickup of the purchased consumable product at the identified location.
-wherein the pre-set action further includes displaying a reminder notification upon entering the geofence boundary (see e. g. paragraph 0086 -Some embodiments may facilitate such functionality in a distributed fashion. For example, a mobile device may monitor its location and transmit the order to the merchant and/or service when a area near the merchant is reached. A customer may define the area, a merchant may define the area, and/or a service may define the area as desired. For example, a customer may identify to an application on a mobile device that when they reach 1 mile from a merchant that an order for a food item should be placed with that merchant for pickup. The mobile device may then monitor the customer location (e.g., set up a geofence and monitor if the geofence is entered, use GPS coordinates, use triangulation, etc.) and/or merchant location. In response to the area being entered, the order may be submitted to a delivery and/or referral service associated with the application. The service may then transmit the order to the merchant to facilitate pickup and/or delivery.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Rangan with the geofencing feature of Winters, in order to facilitate arranging for purchase and/or delivery of goods and also facilitate payment (see e.g. paragraphs 0237, 0005).
Rangan et al., in view of Winters, do not explicitly teach the following limitations as claimed.
However, Reusche et al. teach -a sensor device affixed to an exterior surface of a container confining the consumable product, wherein the sensor device is affixed to the exterior surface via an adjustable elastic band by a contracting force of the adjustable elastic band after being stretched to a width greater than the container, (see e.g. paragraph 0027-The sensing unit 14 is attached to the outside of the receptacle 12, and is configured to sense the presence of liquid proximate to its position. The sensing unit 14 may be removably secured to the receptacle 12. For example, the sensing unit 14 may be configured to snapably or latchably engage a corresponding structure on the receptacle 12. Alternatively, the sensing unit 14 may be secured to the receptacle through rubber bands, Velcro, string, rope, or various other methods of attachment.)
wherein a height of the sensor device measured from a bottom of the container is at a desired level of the consumable product remaining before triggering a pre-set action, the desired level being changeable by moving the adjustable elastic band up or down along the exterior surface of the container;
(see e.g. paragraphs 0044, 0007, 0028, 0008, 0024 Thus, embodiments of the present invention provide a reliable and efficient system and method for measuring the level of liquid within a liquid-retaining receptacle. Embodiments of the present invention also provide a system and method of indicating the level of liquid within the receptacle.
0007- The liquid level sensor may include a capacitor positioned on the receptacle, wherein the liquid level sensor determines the level of liquid within the receptacle based on a location of the liquid in relation to the liquid level sensor. The liquid level sensor detects a change in capacitance of the capacitor resulting from a change in the relative volumes of liquid and air within said receptacle. [0028] A user may secure the sensing unit 14 to the receptacle 12 at a desired level.  [0008] The capacitor may be a capacitor strip that extends from the base to a top portion of the lateral walls.
0024] When the liquid level is lower than a predetermined point within the receptacle 12, the sensing unit 14 sends a low liquid level signal to the level indicator 16 through a wired or wireless connection.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Rangan et al., in view of Winters, and include the steps cited above, as taught by Reusche et al., in order to provide a reliable and efficient system and method for measuring the level of liquid within a liquid-retaining receptacle (see e.g. paragraph 0045).

Re-claim 3, Rangan et al., in view of Winters, do not explicitly teach the limitation as claimed.
However, Reusche et al. teach a method wherein the sensor device includes at least one sensor including at least one of a capacitive sensor, a light sensor and a radar sensor (see e.g. paragraphs 0034, 0028)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Rangan et al., in view of Winters, and include the steps cited above, as taught by Reusche et al., in order to provide a reliable and efficient system and method for measuring the level of liquid within a liquid-retaining receptacle (see e.g. paragraph 0045).

Re-claim 5, Rangan et al. teach a method further comprising the step of: electronically pairing the sensor device with a computer system; electronically linking the sensor device to a user account loaded into a computer readable storage device of a computer system; and receiving, by the computer system, the signal to perform the pre-set action as a function of the detecting step (see e.g. paragraph 0071- The refrigerator 1204 may have a level sensor or a weight sensor so that when the milk level or weight goes below a predetermined weight or level threshold programmed into the sensor, a notification is automatically pushed to the user device 102. -- 0039- The sensors may include weight sensors, level sensors, moisture sensors, heat sensors and the like. In other examples, the sensors may include those that send signals indicative of malfunctioning hardware. For example, smart home systems include lighting hardware capable of checking its functional state periodically such as every fortnight and displaying the result on a user interface.  The IOIT UI 150 can be configured to receive the information and add an entry for a smart bulb into the user's shopping list 170.)

Re-claim 6, Rangan et al. do not explicitly teach the limitation as claimed.
However, Winters et al.  teach a method further comprising the step of: performing, by the computer system, the pre-set action as a function of a geolocation of the computer system (see e. g. paragraph 0086).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Rangan with the geofencing feature of Winters, in order to facilitate arranging for purchase and/or delivery of goods and also facilitate payment (see e.g. paragraphs 0237, 0005).

Re-claim 7, Rangan et al. teach a method further comprising the step of: identifying, by the sensor device, the consumable product, wherein the step of identifying is performed by scanning the consumable product or scanning a barcode attached to the consumable product (see e.g. paragraph 0038).

Claims 8 and 15 recite similar limitations as claim 1 and are therefore rejected under the same arts and rationale.
Claims 9 and 16 recite similar limitations as claim 2 and are therefore rejected under the same arts and rationale.
Claims 10 and 17 recite similar limitations as claim 3 and are therefore rejected under the same arts and rationale.
Claims 12 and 19 recite similar limitations as claim 5 and are therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 14 recites similar limitations as claim 7 and is therefore rejected under the same arts and rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (2017/0345079 A1), in view of Winters et al. (US10997579), in view of Reusche et al. (2006/0042376 A1) in further view of Shvets et al. (2005/0223814 A1)
Re-claim 4, Rangan et al., in view of Winters et al,  in view of Reusche et al., do not explicitly teach the limitations.
However, Shvets et al. teach a method wherein the step of detecting the change in the density measurement is performed using a dielectric constant to determine, by the sensor device, a capacitance differential generated as a function of the density measurement in a presence of the consumable product inside the container and in an absence of the consumable product inside the container (see e.g. paragraph 
0032, 0038, Claim 34 --It is also envisaged that a capacitor may be provided and then the liquid droplets are directed into the vicinity of the capacitor whereby the dielectric constant of the capacitor is sufficiently changed to provide a measurable change in the capacitance sensed which in turn allows the volume of the liquid droplet to be determined.
0010] in many cases to be able to detect the moment when the dispenser runs out of the liquid.   ---the dielectric constant for the capacitor is sufficiently changed to provide a measurable change in the capacitance sensed.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Rangan et al., in view of Winters et al,  in view of Reusche et al., and include the steps cited above, as taught by Shvets et al., in order to provide reliable detection and measurement of the volume of a liquid (see e.g. paragraphs 0018, 0038).

Claims 11 and 18 recite similar limitations as claim 4 and are therefore rejected under the same arts and rationale.
Response to Arguments
Applicant’s arguments received on 4/29/20 have been considered but are moot due to the new rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A) Witchell et al. (2015/0021356 A1) –Dispensing products for a personal care service.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

November 10, 2021